In an action to compel the defendants Gerber to sell certain real property to the plaintiff pursuant to a right of first refusal contained in the plaintiff’s lease, and to restrain the defendants Gerber from conveying said real property to the defendant Mark, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Luciano, J.), dated May 28, 1986, which granted the motion of the defendant Andrew A. Gerber, Jr., for leave to serve a supplemental verified answer.
Ordered that the order is affirmed, with costs.
Special Term properly permitted the service of the proposed supplemental verified answer as modified by that court. Leave to supplement pleadings should be freely granted (see, CPLR 3025 [b]) "unless the amendment sought is palpably improper or insufficient as a matter of law or unless prejudice or *865surprise directly results from delay in seeking such amendment” (see, Barnes v County of Nassau, 108 AD2d 50, 52).
The proposed supplemental answer, in its modified form, was not clearly meritless so as to warrant its rejection; nor was any prejudice alleged as a result in the delay in the service of the pleading. Lawrence, J. P., Eiber, Kunzeman and Sullivan, JJ., concur.